As filed with the Securities and Exchange Commission on February 26, 2015 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST NORTHWEST BANCORP (Exact name of registrant as specified in its charter) Washington 46-1259100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 105 West 8th Street, Port Angeles, Washington (Address of principal executive offices) (Zip code) First Federal Savings and Loan Association of Port Angeles 401(k) Plan (Full title of the plan) Regina M. Wood Executive Vice President/CFO/Treasurer First Northwest Bancorp 105 West 8th Street Port Angeles, Washington 98362 (360) 457-0461 John F. Breyer, Jr. Breyer & Associates PC 8180 Greensboro Drive Suite 785 McLean, Virginia 22102 (703) 883-1100 (Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐
